Hall, Justice.
Aikin appeals, without enumerating errors, from the decision of the Putnam County Superior Court remanding *449him to custody following a hearing on his habeas corpus petition. Review of the record and of the habeas corpus transcript shows that the findings of the superior court adverse to Aikin’s claims were supported by the evidence (Allen v. Caldwell, 231 Ga. 442, 443 (202 SE2d 35)), and that the superior court committed no error of law. Accordingly, the judgment is affirmed for the reasons stated in the comprehensive opinion of the superior court.
Submitted November 22, 1974 —
Decided January 7, 1975.
Harry J. Aikin, pro se.
Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Deputy Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur. Hill, J., not participating.